Name: Council Regulation (EEC) No 3354/83 of 22 November 1983 on the conclusion of a Protocol relating to financial cooperation between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 83 Official Journal of the European Communities No L 335/7 COUNCIL REGULATION (EEC) No 3354/83 of 22 November 1983 on the conclusion of a Protocol relating to financial cooperation between the European Economic Community and the State of Israel HAS ADOPTED THIS REGULATION : Article 1 The Protocol relating to financial cooperation between the European Economic Community and the State of Israel is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 13 ( 1 ) of the Protocol (2). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Protocol relating to financial cooperation between the European Economic Community and the State of Israel , signed on 24 June 1983 , should be approved, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1983 . For the Council The President A. GEORGIADIS (2) The date of the entry into force of the Protocol will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council .(') OJ No C 322, 28 . 11 . 1983 .